 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
SUBORDINATION AGREEMENT
 
This Subordination Agreement (this “Agreement”), is entered into by and among
Marquette Business Credit, Inc., d/b/a Marquette Healthcare Finance
(“Marquette”), Thomas Sandgaard, (“Junior Creditor”), and Zynex, Inc., and Zynex
Medical Inc., f/d/b/a Stroke Recovery Systems (collectively, “Borrower).
 
Recitals
 
A. Borrower has or is about to enter into a Loan and Security Agreement with
Marquette that may be amended, supplemented, and/or replaced from time to time
(“Loan and Security Agreement”), providing for a loan or loans by Marquette to
Borrower, the repayment of which is or shall be secured by certain assets or
property of Borrower, as set forth in the Loan and Security Agreement.
 
B. Junior Creditor has extended loans or other credit accommodations to
Borrower, as described on Exhibit A:
 
C. It is a condition precedent to the agreement of Marquette to enter into the
Loan and Security Agreement and make advances to the Borrower thereunder that
Junior Creditor execute and deliver this Subordination Agreement in favor of
Marquette.
 
NOW, THEREFORE, as a material inducement to Marquette to enter into and make
advances to Borrower under the Loan and Security Agreement, Borrower, Marquette,
and Junior Creditor agree as follows:
 
1. The term “Subordinated Debt” means all indebtedness, liabilities, and
obligations of Borrower to Junior Creditor, whether direct, indirect,
contingent, joint, several, or independent, now or hereafter existing, due or to
become due to, or held or to be held by, Junior Creditor, whether created
directly or acquired by assignment or otherwise, whether or not evidenced by
written instrument, including, without limitation, all principal, interest,
fees, expenses, and costs of collecting such indebtedness and obligations,
including without limitation all attorneys’ fees and all interest accruing after
the commencement by or against Borrower of any bankruptcy, reorganization, or
similar proceeding, but excepting all wages, benefits and other compensation due
Junior Creditor in the ordinary course of his employment with Borrower.
 
2. The term “Senior Debt” means all indebtedness, liabilities, and obligations
of Borrower to Marquette, whether direct, indirect, contingent, joint, several,
or independent, now or hereafter existing, due or to become due to, or held or
to be held by, Marquette, whether created directly or acquired by assignment or
otherwise, whether or not evidenced by written instrument, including, without
limitation, all principal, interest, fees, expenses, and costs of collecting
such indebtedness and obligations, including without limitation all attorneys’
fees and all interest accruing after the commencement by or against Borrower of
any bankruptcy, reorganization, or similar proceeding. The term “Loan Documents”
means any documents now or hereafter existing executed and delivered in
connection with any of the Senior Debt.
 

 
Exhibit 10.5 - Page 1 of 8

--------------------------------------------------------------------------------

 
 
 
3. All Subordinated Debt is subordinated in the right of payment to Marquette of
all Senior Debt; provided, however, that Borrower may make Permitted Note
Payments (as defined herein) pursuant to Section 5 below.
 
4. Junior Creditor subordinates to Marquette any security interest or lien that
Junior Creditor may have in all assets of Borrower.  Notwithstanding the
respective dates of attachment or perfection of the security interest of a
Junior Creditor and the security interest of Marquette, the security interest of
Marquette in any assets of Borrower or other collateral securing the Senior Debt
shall at all times be prior to any security interest of Junior Creditor.
 
5. Junior Creditor will not demand or receive from Borrower (and Borrower will
not pay to Junior Creditor) any payment with respect to all or any part of the
Subordinated Debt, by way of payment, prepayment, setoff, lawsuit, or otherwise,
provided, however, that as long as there is no “default” or “event of default,”
as those terms are defined under any of the Loan Documents related to the Senior
Debt, Junior Creditor may receive regularly scheduled payments of principal and
interest in accordance with the terms of the promissory notes described
above,  including demand payments on the demand promissory note (the “Permitted
Note Payments”).  Junior Creditor shall not exercise any remedy with respect to
collateral, nor will Junior Creditor commence, or cause to commence, prosecute,
or participate in any administrative, legal or equitable action against Borrower
or any of its assets for repayment of the Subordinated Debt, for so long as any
portion of Senior Debt remains outstanding.
 
6. Junior Creditor shall hold in trust for Marquette and promptly pay or deliver
to Marquette in the form received (except for endorsement or assignment by
Junior Creditor where required by Marquette) for application to Senior Debt, any
payments, property, security, proceeds or realization on collateral received by
Junior Creditor other than in accordance with this Agreement.
 
7. In the event of Borrower’s insolvency, reorganization, or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, this Agreement shall remain in full force and effect, and all Senior
Debt and all of Marquette’s claims against Borrower or the estate of Borrower
shall be paid in full before any payment is made to Junior Creditor.
 
8. For so long as any of the Senior Debt remains unpaid, Junior Creditor
irrevocably appoints Marquette as Junior Creditor’s attorney-in-fact, and grants
to Marquette a power of attorney with full power of substitution, in the name of
Junior Creditor or in the name of Marquette, for the use and benefit of
Marquette, without notice to Junior Creditor, to perform at Marquette’s option
the following acts in any bankruptcy, insolvency, or similar proceeding
involving Borrower:
 
(a) To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Junior Creditor if Junior Creditor does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if
Marquette elects, in its sole discretion, to file such claim or claims; and
 

 
Exhibit 10.5 - Page 2 of 8

--------------------------------------------------------------------------------

 



 
(b) To accept or reject any plan of reorganization or arrangement on behalf of
Junior Creditor and to otherwise vote Junior Creditor’s claims in respect of any
Subordinated Debt in any manner that Marquette deems appropriate for the
enforcement of its rights under this Agreement.
 
9. This Agreement shall remain effective for so long as Marquette has any
obligation to make advances to Borrower or any Senior Debt is due Marquette
pursuant to the Loan Documents.  If, at any time after payment in full of the
Senior Debt, Marquette must disgorge any payment by Borrower for any reason
(including, without limitation, the bankruptcy of Borrower), this Agreement and
the relative rights and priorities set forth herein shall be reinstated as to
all such disgorged payments as though such payments had not been made.  Junior
Creditor shall immediately pay over to Marquette all payments received with
respect to the Subordinated Debt to the extent that such payments would have
been prohibited under this Agreement.
 
10. At any time and from time to time, without notice to Junior Creditor,
Marquette may take such actions with respect to the Senior Debt as Marquette in
its sole discretion may deem appropriate, including, without limitation:
terminating advances to Borrower; increasing the principal amount; extending the
time of payment; increasing applicable interest rates; renewing, compromising,
or otherwise amending the terms of the Loan Documents; selling, exchanging
releasing, or otherwise dealing with any collateral securing the Senior Debt;
releasing anyone liable in any manner for the payment or collection of the
Senior Debt; and enforcing or failing to enforce any rights against Borrower or
any other person.
 
11. Marquette shall have no liability to Junior Creditor with respect to, and
Junior Creditor waives any claim or defense which Junior Creditor may now or
hereafter have against Marquette in law or under equitable principles arising
from (i) any and all actions which Marquette takes or omits to take (including,
without limitation, actions with respect to the creation, perfection or
continuation of liens in any collateral securing any of the Senior Debt, actions
with respect to the occurrence of any default under any Senior Debt, actions
with respect to the foreclosure upon, sale, release of, depreciation of or
failure to realize upon any of such collateral, and actions with respect to the
collection of any claim for all or any part of the Senior Debt from any account
debtor, guarantor or any other person or entity) with respect to the Senior Debt
or the valuation, use, protection or release of any collateral now or hereafter
securing same; (ii) any right, now or hereafter existing, to require Marquette
to proceed against or exhaust any collateral at any time securing the Senior
Debt or to marshal any assets in favor of Junior Creditor; (iii) any notice of
the incurrence or increase of Senior Debt, it being understood that Marquette
may make advances now or hereafter relating to the Senior Debt, without notice
to or the authorization of Junior Creditor; (iv) any defense based upon or
arising by reason of (a) any disability or other defense of Borrower or any
other person or entity or (b) any lack of authority of any agent or any other
person or entity acting or purporting to act on behalf of Borrower or Junior
Creditor or (c) any failure by Marquette to properly perfect any lien in any
asset of Borrower; (v) Marquette’s election, in any proceeding instituted under
Chapter 11 of Title 11 of the United States Code (11 U.S.C. §101 et seq.) (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code; and/or (vi) any borrowing or grant of a security interest under Section
364 of the Bankruptcy Code.
 
 
Exhibit 10.5 - Page 3 of 8

--------------------------------------------------------------------------------

 
 
 
12. Marquette shall have no obligation to give notice to Junior Creditor, and
Junior Creditor hereby waives any right to any advance or extension of time
given to Borrower, of any amendment, modification, or restatement of any of the
Loan Documents, or of any default of Borrower to Marquette.  No extension of
time given to Borrower, or failure of Marquette to pursue Borrower or any
collateral, or to resort to any security or remedies that may be available, or
release of any security for the Senior Debt, or any act or omission other than a
release in writing, shall impair or constitute a waiver of Marquette’s rights
under this Agreement.  Junior Creditor shall not challenge, object to, or in any
respect inhibit or otherwise interfere with Marquette’s enforcement of any of
its rights and remedies in respect of the Senior Debt or this Agreement.
 
13. Nothing herein shall be construed as an undertaking on the part of Marquette
to make any loan to Borrower.
 
14. This Agreement shall be enforced and construed in accordance with the laws
of the State of Oregon other than its conflicts of laws principles.  Any legal
proceeding arising out of or in any way related to this Agreement may be brought
and litigated in any one of the state or federal courts located in Multnomah
County, Oregon, having jurisdiction. The parties hereto waive and agree not to
assert, by way of motion, as a defense or otherwise, that any such proceeding is
brought in an inconvenient forum or that the venue thereof is improper.
 
15. The parties expressly waive any right to a trial by jury on any claim or
cause of action arising out of or related in any way to this Agreement.
 
16. This Agreement shall not be discharged or in any way affected by the death
of Junior Creditor.  This Agreement may be assigned by Marquette in connection
with any assignment or transfer of the Senior Debt, or any part thereof and all
references herein to Marquette shall include any subsequent owner and/or holder
of the Loan Documents or any interest therein.  This Agreement shall be binding
on and inure to the benefit of Borrower, Junior Creditor, and Marquette, and
their respective successors and assigns, provided, that Borrower may not
delegate or assign any of its duties or obligations in respect of the Senior
Debt without the prior, written consent of Marquette.
 
17. Junior Creditor will advise each future holder of all or any part of the
Subordinated Debt that the Subordinated Debt is subordinated to the Senior Debt
in the manner and to the extent set forth in this Agreement, and will place a
legend on each document and instrument evidencing or related to the Subordinated
Debt indicating that such instrument or document is subject to this Agreement.
 
18. No provision of this Agreement shall be modified or waived except by a
written agreement signed by Junior Creditor, Borrower, and Marquette.

 
 
Exhibit 10.5 - Page 4 of 8

--------------------------------------------------------------------------------

 




 
19. In case any one or more of the provisions contained in this Agreement shall
for any reason be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this Agreement shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.
 
20. In the event of any legal action to enforce the rights of a party under this
Agreement, the party prevailing in such action shall be entitled, in addition to
such other relief as may be granted, all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in such action.
 
21. All notices, demands, instructions, and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by certified mail, postage prepaid, return
receipt requested, or by prepaid overnight private courier service (such as
Federal Express) or by facsimile transmission (with confirmation received), and
shall be deemed to be given on the day on which such writing is received by the
intended recipient thereof.  Unless otherwise directed in writing, notices,
demands, instructions and other communications in writing shall be given to or
made upon the parties at the addresses set forth below:
 
    If to Marquette:
Marquette Business Credit, Inc.
900 SW Fifth Avenue, Suite 1920
Portland, Oregon 97204
Attention:  Jennifer Sheasgreen
Facsimile No.:  (503) 221-5031
E-mail: Jennifer.Sheasgreen@marquette.com
    If to Borrower:
Zynex, Inc.
Zynex Medical, Inc.
8022  Southpark Circle, Suite 100
Littleton, CO 80120
Attn: Thomas Sandgaard
Facsimile: (800) 495-6695
E-mail: tsandgaard@zynexmed.com
 
    If to Junior Creditor:
Thomas Sandgaard
8022  Southpark Circle, Suite 100
Littleton, CO 80120
Facsimile: (800) 495-6695
E-mail: tsandgaard@zynexmed.com
 



 

 
Exhibit 10.5 - Page 5 of 8

--------------------------------------------------------------------------------

 



 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile, or (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
business day following the mailing thereof.  Electronic mail addresses are
provided herein as a convenience to the parties only.  No notices or demands
hereunder shall be effective unless delivered in a manner contemplated by the
foregoing clauses (i) and (ii).
 
22. This Agreement may be executed in multiple counterparts, each of which when
so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.
 


 
[Signature Page Follows]
 

 
Exhibit 10.5 - Page 6 of 8

--------------------------------------------------------------------------------

 

Dated effective:  September 22, 2008
 


 
Junior Creditor
/s/ Thomas Sandgaard
Name:   Thomas Sandgaard
 
Zynex, Inc.
By:  /s/ Thomas Sandgaard
Name:  Thomas Sandgaard
Title:  Chief Executive Officer and President
 
ZYNEX, MEDICAL INC., f/d/b/a
Stroke Recovery Systems
By: /s/ Thomas Sandgaard
Name:  Thomas Sandgaard
Title:  President
 
 
Marquette Business Credit, Inc.,
d/b/a Marquette Healthcare Finance
By:     /s/ Jennifer Sheasgreen
Name:  Jennifer Sheasgreen
Title:  Senior Vice President
 

 

 
 
Exhibit 10.5 - Page 7 of 8

--------------------------------------------------------------------------------

 

EXHIBIT A
To
SUBORDINATION AGREEMENT
Dated
September 22, 2008


 
 
1.           8.25% Term Loan, made in 2006, outstanding as of June 30, 2008 in
the aggregate amount of $3,636.
 
 
2.           8.25% Demand Note, made in 2006, outstanding as of June 30, 2008 in
the aggregate amount of $1,089.
 
 
3.           8.25% Term Loan, dated May 15, 2007, outstanding as of June 30,
2008 in the aggregate amount of $26,302.
 
 
4.           8.25% Term Loan, dated June 15, 2007, outstanding as of June 30,
2008 in the aggregate amount of $15,519.
 
5.           8.25% Term Loan, dated September 29 2007, outstanding as of June
30, 2008 in the aggregate amount of $63,284.
 


Exhibit 10.5 - Page 8 of 8
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 